Fishbe, J.,
delivered the opinion of the court.
This was an action of replevin in the Circuit Court of Franklin county, brought by the plaintiff as administrator of John Holloway, deceased, to recover a slave in the possession of the defendant.
The question submitted to the jury under the testimony on the trial below, was,' whether the intestate made an absolute gift of *507the slave to the person from whom the defendant claims, or whether she held the slave under a loan. The testimony offered on the three several trials in the court below, was conflicting. We are of opinion, however, that the weight of testimony was in favor of the gift of the slave; and the jury having twice'sustained this view of the evidence, their verdict ought to stand.
The verdict being according to the clear preponderance of evidence, we deem it unnecessary to notice the instructions of the court on the Statute of Limitations^
Judgment affirmed.